DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,348,421. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Patent No. 11,348,421 anticipate the claims of the current application.
Claim 1 of the current application is rejected in view of claim 1 in US Pat No. 11,348,421.
Claim 2 of the current application is rejected in view of claim 2 in US Pat No. 11,348,421.
Claim 3 of the current application is rejected in view of claim 3 in US Pat No. 11,348,421.
Claim 4 of the current application is rejected in view of claim 4 in US Pat No. 11,348,421.
Claim 5 of the current application is rejected in view of claim 5 in US Pat No. 11,348,421.
Claim 6 of the current application is rejected in view of claim 6 in US Pat No. 11,348,421.
Claim 7 of the current application is rejected in view of claim 7 in US Pat No. 11,348,421.
Claim 8 of the current application is rejected in view of claim 1 in US Pat No. 11,348,421.
Claim 9 of the current application is rejected in view of claim 8 in US Pat No. 11,348,421.
Claim 10 of the current application is rejected in view of claim 9 in US Pat No. 11,348,421.
Claim 11 of the current application is rejected in view of claim 10 in US Pat No. 11,348,421.
Claim 12 of the current application is rejected in view of claim 11 in US Pat No. 11,348,421.
Claim 13 of the current application is rejected in view of claim 12 in US Pat No. 11,348,421.
Claim 14 of the current application is rejected in view of claim 13 in US Pat No. 11,348,421.
Claim 15 of the current application is rejected in view of claim 14 in US Pat No. 11,348,421.
Claim 16 of the current application is rejected in view of claim 15 in US Pat No. 11,348,421.
Claim 17 of the current application is rejected in view of claim 16 in US Pat No. 11,348,421.
Claim 18 of the current application is rejected in view of claim 17 in US Pat No. 11,348,421.
Claim 19 of the current application is rejected in view of claim 18 in US Pat No. 11,348,421.
Claim 20 of the current application is rejected in view of claim 19 in US Pat No. 11,348,421.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, 12, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Pub No. 2017/0255898) and Turgeon (US Pub No. 2017/0178477).
	Regarding claim 1, Thomas teaches a merchandise security system for protecting items of merchandise from theft (See abstract and [0007]), the merchandise security system comprising:
a plurality of tags, one or more of the plurality of tags associated with at least one item of merchandise located within a display area of a retail store (See abstract, [0018], and [0055]);
a plurality of nodes in a crowdsourced network configured to wirelessly communicate with at least one of the plurality of tags for determining a location of an item of merchandise (See [0025], [0026], and [0032]); and
a server in communication with the plurality of nodes (See [0018], [0028], and [0033]).
Thomas does not explicitly teach tracking location by a server in communication.
Turgeon teaches tracking location of the tag by a server (See [0032], [0034], and [0055]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Thomas’s system to include Turgeon’s tracking for theft prevention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 2, Thomas teaches wherein the plurality of nodes are located within the retail store (See [0034] and [0043]).
Regarding claim 3, Thomas teaches wherein the plurality of nodes are located outside the retail store (See [0043]).
Regarding claim 4, Thomas teaches the plurality of nodes are located within and outside the retail store (See [0034] and [0043]).
Regarding claim 5, Thomas teaches wherein each of the plurality of tags is attached to or integrated with the item of merchandise (See abstract and [0007]).
Regarding claim 6, Thomas teaches wherein each of the plurality of tags is attached to or integrated with a security device attached to the item of merchandise (See [0037]).
Regarding claim 7, Thomas teaches wherein the plurality of nodes are cellular phones (See [0043]).
Regarding claim 9, Thomas teaches the plurality of tags and the plurality of nodes are configured to communicate using Bluetooth communication (See [0043]). 
Regarding claim 10, Thomas does not teach wherein the plurality of nodes are configured to wirelessly communicate with the at least one of the plurality of tags in response to the tag leaving the display area. 
Turgeon teaches wherein the plurality of nodes are configured to wirelessly communicate with the at least one of the plurality of tags in response to the tag leaving the display area (See abstract and [0009]).
Regarding claim 12, Thomas does not teach tags comprises a power source, and wherein each of the plurality of tags is configured to activate the power source in response to the tag exiting the display area or the retail store. 
Turgeon teaches tags comprises a power source, and wherein each of the plurality of tags is configured to activate the power source in response to the tag exiting the display area or the retail store (See Fig. 2, 205 and [0043]).
Regarding claim 13, Thomas does not teach each of the plurality of tags is configured to communicate with the plurality of nodes in response to the tag exiting the display area or the retail store. 
Turgeon teaches each of the plurality of tags is configured to communicate with the plurality of nodes in response to the tag exiting the display area or the retail store (See abstract and [0009]).
Regarding claim 15, claim 15 is the method embodiment of claim 1 and is rejected with the same reasoning.
Regarding claim 16, claim 16 is the method embodiment of claim 12 and is rejected with the same reasoning.
Regarding claim 17, claim 17 is the method embodiment of claim 2 and is rejected with the same reasoning.
Regarding claim 18, claim 18 is the method embodiment of claim 3 and is rejected with the same reasoning.
Regarding claim 19, claim 19 is the method embodiment of claim 9 and is rejected with the same reasoning.
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Turgeon as applied to claim 1 above, and further in view of Veltz (US Pub No. 2017/0173262).
Regarding claim 11, Thomas does not teach the plurality of nodes are configured to communicate in a crowdsourced network based on blockchain technology.
Veltz teaches blockchain technology communication (See [0140] and [0340])
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Thomas’s system to include Veltz’s blockchain communication to ensure secure communication. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 20, claim 20 is the method embodiment of claim 11 and is rejected with the same reasoning.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas and Turgeon as applied to claim 1 above, and further in view of Shafer et al (US Pub No. 2011/0068906).
Regarding claim 14, Thomas does not teach each of the plurality of tags is configured to communicate with the plurality of nodes only during a predetermined time period.
Shafer teaches tags configured to communicate with the plurality of nodes only during a predetermined time period (See [0131]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Thomas’s system to include Shafer’s communication time period to conserve battery power. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683